Motion referred to the court that rendered the decision. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ. Motion for reargument granted to the extent of amending the decision of this court handed down July 8, 1957 by adding after the word “ witnesses ” in the second paragraph thereof the following: “but not including expenses incurred in investigating or locating witnesses or for attorneys’ fees other than for their appearance in court when the default occurred ”. Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ. [See ante, p. 768.]